United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT

                                   ___________

                                   No. 96-1550
                                   ___________


Brian Anthony Crowley, Sr.,            *
                                       *
           Appellant,                  *
                                       *
     v.                                *   Appeal from the United States
                                       *   District Court for the
Paul Hedgepeth; John Emmett;           *   Southern District of Iowa.
Unknown/Unnamed Defendants,            *
                                       *
           Appellees,                  *
                                       *
Houn, also known as Chip, sued         *
as Mr. Houn; Lester Houn,              *
                                       *
           Defendants.                 *

                                   ___________

                   Submitted:      December 9, 1996

                          Filed:    March 28, 1997
                                   ___________

Before McMILLIAN, JOHN R. GIBSON, and MAGILL, Circuit Judges.
                               ___________


MAGILL, Circuit Judge.


     Brian Crowley, Sr. brought this 42 U.S.C. § 1983 (1994) action
against Paul Hedgepeth and John Emmett for allegedly violating Crowley’s
Eighth Amendment rights by delaying the provision of sunglasses to Crowley.
The district court1 granted summary judgment against Crowley, holding that
the defendants were not




     1
     The Honorable Harold D. Vietor, United States District Judge
for the Southern District of Iowa.
deliberately indifferent to Crowley’s serious medical needs.           We affirm.


                                      I.


     Crowley, an inmate at Iowa State Penitentiary (ISP), suffers from
sickle cell anemia and photophobia.    During his confinement at ISP, Crowley
complained of eye pain and sensitivity to light.      On February 10, 1993, Dr.
Patrick Brady, Crowley's physician, wrote on Crowley's medical chart a
"Non-Medicinal   order   for   inmate's    own   personal   property   Rx   Tinted
Eyeglasses x 1 mo."   Ex. 7 at 34, reprinted in J.A. at 125.      Deputy Warden
Paul Hedgepeth and Security Director John Emmett delayed acting on this
order based on the ISP policy that sunglasses may not be possessed by an
inmate unless there is a clear medical necessity.


     On March 11, 1993, Crowley underwent eye surgery at the University
of Iowa.    Following his surgery, Crowley's University of Iowa physicians
prescribed tinted lenses and requested that plastic tinted lenses be used
until Crowley was fitted with permanent lenses.         On March 31, 1993, Dr.
Brady ordered temporary plastic tinted sunglasses for two weeks, but also
noted in Crowley's medical record that "No clear medical need for tinted
eyeglasses was delineated."     Ex. 7 at 22, reprinted in J.A. at 113.          In
April 1993, the prescription for tinted lenses was filled.       For protection,
not to relieve light sensitivity, Crowley was also issued an eye patch
after his surgery.    In a deposition, Dr. Brady stated that the provision
of sunglasses was “certainly not crucial to” Crowley's treatment and that
"whether or not he had the sunglasses certainly caused no further damage
or less damage to his eye."    Dep. of Brady at 68, reprinted in J.A. at 247.


     On September 28, 1993, Crowley brought suit against Hedgepeth and
Emmett.    Crowley alleged that the defendant’s deliberate




                                      -2-
indifference to his medical needs violated the Eighth Amendment.               On
December 13, 1995, the district court granted defendant's motion for
summary judgment.   Crowley appeals.


                                     II.


     We review de novo the district court's grant of summary judgment.
See Disesa v. St. Louis Community College, 79 F.3d 92, 94 (8th Cir. 1996).
"We will affirm the decision if, viewing the evidence in the light most
favorable to the nonmoving party, there is no genuine issue of material
fact and the moving party is entitled to judgment as a matter of law."
Zakrzewski v. Fox, 87 F.3d 1011, 1012 (8th Cir. 1996) (citing Fed. R. Civ.
P. 56(c); Landreth v. First Nat'l Bank of Cleburne County, 45 F.3d 267, 268
(8th Cir. 1995)).   As the Supreme Court has stated:


     In our view, the plain language of Rule 56(c) mandates the
     entry of summary judgment, after adequate time for discovery
     and upon motion, against a party who fails to make a showing
     sufficient to establish the existence of an element essential
     to that party's case, and on which that party will bear the
     burden of proof at trial.


Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).


     Crowley   argues   that   Hedgepeth   and   Emmett   violated   his   Eighth
Amendment right to be free from cruel and unusual punishment by delaying
the provision of sunglasses.   For Crowley to succeed, he must establish the
following requirements:


     First,   the   deprivation  alleged  must  be,   objectively,
     sufficiently serious. Second, a prison official must be, as a
     subjective state of mind, deliberately indifferent to the
     prisoner's health and safety.

Beyerbach v. Sears, 49 F.3d 1324, 1326 (8th Cir. 1995) (quotations and
citations omitted).




                                     -3-
     We have held that, "when the inmate alleges that the delay in
treatment is the constitutional deprivation, the objective seriousness of
the deprivation should also be measured 'by reference to the effect of
delay in treatment.'"    Id (quoting Hill v. Dekalb Regional Youth Detention
Ctr., 40 F.3d 1176, 1188 (11th Cir. 1994) (emphasis in Hill)).             "An inmate
who complains that delay in medical treatment rose to a constitutional
violation must place verifying medical evidence in the record to establish
the detrimental effect of delay in medical treatment to succeed."                  Hill,
40 F.3d at 1188 (footnote omitted).


     Here, we find that Crowley has failed to submit verifying medical
evidence that delay in the provision of sunglasses had any adverse affect
on his prognosis.     To the contrary,    "whether or not he had the sunglasses
certainly caused no further damage or less damage to his eye."                   Dep. of
Brady at 68, reprinted in J.A. at 247.           Because Crowley failed to make a
showing   sufficient    to   establish   an     essential   element   of   his    Eighth
Amendment claim, the district court properly granted summary judgment
against him.


                                         III.


     Accordingly, the judgment of the district court is affirmed.


     A true copy.


            Attest:


                    CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -4-